 


110 HR 6481 IH: Avena Case Implementation Act of 2008
U.S. House of Representatives
2008-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6481 
IN THE HOUSE OF REPRESENTATIVES 
 
July 14, 2008 
Mr. Berman (for himself and Ms. Zoe Lofgren of California) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To create a civil action to provide judicial remedies to carry out certain treaty obligations of the United States under the Vienna Convention on Consular Relations and the Optional Protocol to the Vienna Convention on Consular Relations. 
 
 
1.Short titleThis Act may be cited as the Avena Case Implementation Act of 2008. 
2.Judicial remedy 
(a)Civil actionAny person whose rights are infringed by a violation by any nonforeign governmental authority of article 36 of the Vienna Convention on Consular Relations may in a civil action obtain appropriate relief. 
(b)Nature of reliefAppropriate relief for the purposes of this section means— 
(1)any declaratory or equitable relief necessary to secure the rights; and 
(2)in any case where the plaintiff is convicted of a criminal offense where the violation occurs during and in relation to the investigation or prosecution of that offense, any relief required to remedy the harm done by the violation, including the vitiation of the conviction or sentence where appropriate. 
(c)ApplicationThis Act applies with respect to violations occurring before, on, or after the date of the enactment of this Act.   
 
